DETAILED ACTION
CLAIMS 1-40 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11-26, and 33-34
 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019) in view of Penning, US 2008/0168283 Al, (“Penning”; Cited to but not relied upon in the previous action).
Sipes was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 A direct current (DC) power distribution system comprising: (Fig. 1C, Elements 103, 104, 105, and 121-129; See also Fig. 7A) 
a passive splitter that comprises: (Fig. 1, element 7A; See also Fig. 1C elements 104 or 105) 
an input port that is configured to receive a first DC power input; (Fig. 1B, element 103; See also Fig. 1C, element 103 and element labeled “Hybrid Fiber/Power Cable”; See also Fig. 7A, element labeled “Hybrid Fiber/Power Cable”; See also [0062] “The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).” ) and
a plurality of output ports that are configured to provide a first plurality of DC power outputs to corresponding ones of a plurality of power only devices; (Fig. 7A, elements 705 and 612; See also [0081] –[0082]) and
 an active splitter that comprises: (Fig. 1, element 7A; See also Fig. 1C elements 104 or 105)
an input port that is configured to receive a second DC power input (Fig. 1B, element 103; See also Fig. 1C, element 103 and element labeled “Hybrid Fiber/Power Cable”; See also Fig. 7A, element labeled “Hybrid Fiber/Power Cable”; See also [0062] “The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).” ) and network data corresponding to at least one network communications data channel; ([0070] “by using hybrid fiber/power cables, the fiber optic communications network is able to provide the ability to communicate at 1 Gbs and higher speeds, while at the same time providing client end devices ( such as monitors, lighting and other computing devices) with power.”) and
 a plurality of output ports that are configured to provide a second plurality of DC power outputs and network communications data to corresponding ones of a plurality of power and/or data devices. (Fig. 7A, elements 704, 710, and 720; See also [0081] – [0082])  

Sipes does not teach 
wherein the passive splitter further comprises: a first controller coupled to one or more DC-DC converters,
wherein the first controller is operable to receive via a control data signal port control and/or configuration data corresponding to a desired configuration of the plurality of output ports of the passive splitter, and selectively configure ones of and/or groups of the first plurality of output ports of the passive splitter based on the received control and/or configuration data:
wherein the active splitter further comprises: a second controller coupled to a power conversion circuit;
wherein the second controller is operable to receive DC power configuration data and use the DC power configuration data to configure power characteristics corresponding to each of the plurality of output ports of the active splitter.  
Sipes goes on to teach that it may flexibly provision power based on the demands of the end point devices. (Sipes [0062]). 
Penning teaches 
wherein the passive splitter further comprises: 
a first controller coupled (Fig. 3, elements 340 and 370 collectively) to one or more DC-DC converters, (Fig. 3, element 115; See also [0038] “DC/DC power converter[]….”) 
wherein the first controller is operable to receive via a control data signal port control and/or configuration data corresponding to a desired configuration of the plurality of output ports of the passive splitter, and selectively configure ones of and/or groups of the first plurality of output ports of the passive splitter based on the received control and/or configuration data;
([0035] “distribution device 105 may first sense how much power network devices 125-1-125-N require for proper operation, and allocate and/or offer power in accordance with the sensed requirements. Various techniques used to sense the power requirements may be utilized, particularly hardware circuitry defined according to IEEE 802.3af standards, and/or and may include Class 0, 1, 2, and/or 3 power signatures.” Emphasis added;
See also [0053]. ) 
wherein the active splitter further comprises: 
a second controller (Fig. 3, elements 340 and 370 collectively) coupled to a power conversion circuit; (Fig. 3, element 115; See also [0038] “DC/DC power converter[]….”)
wherein the second controller is operable to receive DC power configuration data and use the DC power configuration data to configure power characteristics corresponding to each of the plurality of output ports of the active splitter.  ([0035] “distribution device 105 may first sense how much power network devices 125-1-125-N require for proper operation, and allocate and/or offer power in accordance with the sensed requirements. Various techniques used to sense the power requirements may be utilized, particularly hardware circuitry defined according to IEEE 802.3af standards, and/or and may include Class 0, 1, 2, and/or 3 power signatures.” Emphasis added; See also [0053].) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Penning with the teaching of Sipes as both references are directed to providing power to computing devices. Moreover, Penning improves on Sipes’ teaching of dynamically configuring power provisioning based on the end point devices (Sipes [0062]) by teaching a technique which senses the amount of power an end point device is requesting ([0035] and [0053]), thus improving power distribution in the system.
Regarding claims 2-8 and 11-25,
 
 Sipes teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 26, 28-34, and 36-40
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1. Specifically:
Claim(s) 26 and 33 correspond(s) to claim(s) 1; and	
Claim(s) 28 and 36 correspond(s) to claim(s) 4;
Claim(s) 29 and 37 correspond(s) to claim(s) 5;
Claim(s) 30 and 38 correspond(s) to claim(s) 5;
Claim(s) 31 and 39 correspond(s) to claim(s) 6;
Claim(s) 32 and 40 correspond(s) to claim(s) 7;
Claim(s) 34 correspond(s) to claim(s) 1.
Therefore claim(s) 26, 28-34,  and 36-40 is/are rejected under the same reasoning set forth above over Sipes.
Claim(s) 9 and 27
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019) in view of Penning, US 2008/0168283 Al, (“Penning”; Cited to but not relied upon in the previous action) in further view of  Stanford, US 2006/0210057 Al, (“Stanford”)
Sipes and Stanford were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claim 9,
 
 Sipes and Stanford teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 27
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 9.. Therefore claim(s) 27 is/are rejected under the same reasoning set forth above over Sipes in view of Penning in further view of Stanford.	
Claim(s) 10 and 35
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019)  in view of Penning, US 2008/0168283 Al, (“Penning”; Cited to but not relied upon in the previous action) in further view of Picard, US 2013/0219195 Al, (“Picard”).
Sipes and Picard were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claim(s) 10,
 
 Sipes and Picard teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 35
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 10. Therefore claim(s) 35 is/are rejected under the same reasoning set forth above over Sipes in view of Penning in further view of Picard.
Response to Arguments
Applicant’s arguments, see Remarks filed 2/24/2022, with respect to the rejection(s) of claim(s) 1-8, 11-26, 28-34, and 36-40 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Sipes in view of Penning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                 

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187